Citation Nr: 1429490	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disorder, to include left hip bursitis, and osteoarthritis.
 
2. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease. 

3. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 14, 1989, to December 20, 1989; January 8, 1991, to April 27, 1991; February 28, 2003 to April 16, 2004; and July 26, 2008, to May 25, 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Board remanded claims of service connection for hallux rigidity, hiatal hernia, gastroesophageal reflux, left hip disorder, cervical spine disorder and a skin disorder.  Subsequently, service connection was granted for hallux rigidity, and gastroesophageal reflux with hiatal hernia in a December 2012 rating decision, and the claims are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds further development is needed before adjudicating the Veteran's service connection claims. 

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In the Board's November 2011 remand, it was noted that the Veteran's skin disorder and cervical spine disability clearly and unmistakably pre-existed service.  Service connection may be granted for a pre-existing condition, if such condition was aggravated by active service.  38 C.F.R. § 3.303(a).  To determine whether the Veteran's conditions were aggravated by service, the Board remanded this matter for a VA examination.  The Veteran underwent a VA examination in March 2012, where the examiner concluded that the Veteran's cervical spine and skin disorders were not aggravated by service.  However, the prior remand contained unclear instructions, and in providing this opinion, the VA examiner used the incorrect standard of "at least as likely as not" rather than the "clear and unmistakable" standard applicable.  Therefore, a remand is needed to obtain an addendum opinion using the appropriate standard.  Specifically, on remand, the examiner should address whether the Veteran's cervical spine and skin disorders clearly and unmistakably were not aggravated by active service.

Furthermore, the March 2012 VA examiner opined that the Veteran's left hip bursitis, which was noted in service, is a transient inflammatory condition that has been now resolved.  The examiner also diagnosed degenerative joint disease of the left hip and concluded that it is "less likely than not associated with the veteran's active military nor is it aggravated by service."  However, review of the Veteran's November and December 2008 service treatment records show a history of osteoarthritis and complaints of bilateral hip pain while in active duty training (ACDUTRA).  Service connection may be granted for a disability resulting from injuries or diseases incurred or aggravated during periods of ACDUTRA.  The examiner did not address whether the Veteran's left hip condition was incurred or aggravated during his periods of ACDUTRA.  Therefore, a new medical opinion should be obtained.  




Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's March 2012 VA examination.  If the examiner is unavailable, return the claims file to a qualified medical professional.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's cervical spine disability and skin disorder were NOT aggravated by service.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's left hip condition.  The examiner should carefully review the claims folder.  After review of the record, the examiner should opine as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's left hip condition was incurred or aggravated during his period of ACDUTRA.  The examiner should specifically address the diagnosis of osteoarthritis and complaints of left hip pain noted in the Veteran's November and December 2008 service treatment records. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



